DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewke et al. (“Deformable Image Mosaicing for Optical Biopsy”) in view of Ohara (JP2012242613) and Kalayeh (US2010/0014780).
To claim 1, Loewke teach a method of stitching tile images of a specimen-bearing slide, the method comprising: 
deriving a greyscale tile image for each tile image of a set of tile images, wherein each tile image of the set of tile images corresponds to a portion within a region of interest of the specimen-bearing slide (Figs. 8-10, grayscale tile images are derived and arranged); 
performing a local registration on the greyscale tile images to estimate a spatial relationship for each pair of pairs of adjacent greyscale tile images (page 2 section 2.1 pairwise mosaicking), wherein the spatial relationship defines an overlapping region between a corresponding pair of adjacent greyscale tile images, wherein the spatial relationship includes a tile shift value that is estimated based on a normalized cross correlation (NCC) score (pages 2-3 section 2.2, image location is written as equation 1, images are registered in a sequential pairwise fashion, with link constraints placed between neighboring images as equation 2… image path attempts to close a loop or trace back upon a previously imaged data… final image in the loop and search for its location in the pre-existing mosaic where the normalized cross-correlation is maximized, wherein said pre-existing mosaic would obviously be an initial piece of local registered tile as shown in loop back Fig. 2); 
determining, from the pairs of adjacent greyscale tile images, that a reliability metric derived from a particular pair of adjacent greyscale tile images (page 3, lines 2-4 after equation 4);
identifying a weighted least squares based on the spatial relationships of the pairs of adjacent greyscale tile images and the adjusted spatial relationship for the particular pair of adjacent tile images (page 3 left bottom, the covariance parameters are chosen based on the quality of initial registration, quantified by sum-of-squared difference in pixel intensities); 
identifying, based on the identified weighted least squares, a position of the each tile image of the set of tile images; and generating an output image generated by stitching the each tile image of the set of tile images based on an identified position of the respective tile image (page 3 section 2.2, qualities of the pairwise registration are the weights of the least squares based on global registration).
But, Loewke do not expressly disclose for a particular image resolution of a set of image resolutions, and wherein the NCC score is computed by using an integral image for the overlapping region at the particular image resolution; said reliability metric falls below a predetermined threshold; in response to determining that the reliability metric falls below the predetermined threshold, adjusting the tile shift value of the spatial relationship corresponding to the particular pair of adjacent tile images, thereby generating an adjusted spatial relationship for the particular pair of adjacent tile images.
However, Loewke does teach aligning images with defined levels of confidence (page 5, section 4.1), which obviously shows there is a predefined reliability to follow in order to minimizing error between initial image registration and final image placement, or to maximize the probability of correct registration (page 3, disclosure prior to section 2.3).	
Ohara teach combining a pair if image signals (paragraph 0020) comprising determining an image shift amount, and calculating a reliability of the image shift amount, wherein the image shift amount is determined to be unreliable when the reliability is equal to or less than a predetermined threshold value, which leads to image shift amount would be determined again for adjustment (Figs. 3-4, paragraphs 0012-0016), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Loewke, in order to further reliability of image shift amount.
	Kalayeh teach stitching grayscale tile images in a multiresolution approach (abstract, Figs. 1A-C), comprising performing a local registration on the greyscale tile images to estimate a spatial relationship for each pair of pairs of adjacent greyscale tile images, wherein the spatial relationship defines an overlapping region between a corresponding pair of adjacent greyscale tile images, wherein the spatial relationship is estimated based on a normalized cross correlation (NCC) score (paragraphs 0064, 0071) for a particular image resolution of a set of image resolutions, and wherein the NCC score is computed by using an integral image for the overlapping region at the particular image resolution (Figs. 3-5B, paragraphs 0065-0072, to make a first "course" (rough) estimate of a stitching location, analysis of features can be done at a relatively low resolution. Based on the first estimate of a stitching location, a new search region can then be determined and NCC, NCBD, and/or CBD routines can again be performed using higher resolution data to refine the estimate of a stitching location).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kalayeh into the method of Loewke and Ohara, in order to improve accuracy in fusing multiple sequences of images.

To claim 19, Loewke, Ohara and Kalayeh teach a system (as explained in response to claim 1 above).



To claim 2, Loewke, Ohara and Kalayeh teach claim 1.
Loewke, Ohara and Kalayeh teach wherein the spatial relationship for each pair of adjacent greyscale tile images is further estimated by: (i) computing candidate spatial relationships between prospective matching regions between a first low resolution subsampled image and a second low resolution subsampled image, the first and second low resolution subsampled images derived from the overlapping region of the pair of adjacent greyscale tile images at a low image resolution of the set of image resolutions; (ii) refining the candidate spatial relationships by using an additional pair of subsampled images obtained at a higher image resolution of the set of image resolutions, wherein the higher image resolution is higher relative to the low image resolution; and (iii) selecting the refined candidate spatial relationship for the overlapping region of the pair of adjacent greyscale tile images at an original resolution as the estimated spatial relationship (Kalayeh, Figs. 3-5B, paragraphs 0065-0072).

To claim 10, Loewke, Ohara and Kalayeh teach claim 2.
Loewke, Ohara and Kalayeh teach further comprising the step of calculating a standard deviation between matching regions in the pairs of adjacent greyscale tile images (obvious because NCC equation comprises standard deviation computation is performed in denominator).

To claims 11 and 21, Loewke, Ohara and Kalayeh teach claims 1 and 19.
Loewke, Ohara and Kalayeh teach wherein the spatial relationship includes a corresponding tile overlap and tile shift (Loewke, pages 2-3 section 2.2, Fig. 2).

To claims 12 and 22, Loewke, Ohara and Kalayeh teach claims 1 and 19.
Loewke, Ohara and Kalayeh teach wherein a pair of the pairs of adjacent greyscale tile images includes horizontal tile image pairs or vertical tile image pairs (Loewke, page 3 left column, sequential processing and standard way for microscopic tile acquisition).

To claim 13, Loewke, Ohara and Kalayeh teach claim 1.
Loewke, Ohara and Kalayeh teach wherein estimating the spatial relationship further comprises comparing a standard deviation to a threshold value, the standard deviation derived from the overlapping regions in the pairs of adjacent greyscale tile image (obvious because NCC equation comprises standard deviation computation is performed in denominator, which is obviously a threshold determined reliability).

To claim 14, Loewke, Ohara and Kalayeh teach claim 1.
Loewke, Ohara and Kalayeh teach wherein the spatial relationship comprises a corresponding tile overlap and tile shift, and wherein for a left-right tile image pair of the pairs of adjacent greyscale title images: (i) a tile overlap is derived for an overlap along an x-axis between a left tile of the left-right tile image pair and a right tile of the left-right image pair; and (ii) a tile shift is derived for shift along a y-axis between the left tile and the right tile (Loewke, pages 2-3 section 2.2, state vector of mosaicking with displacements along X and Y axes).

To claim 15, Loewke, Ohara and Kalayeh teach claim 14.
Loewke, Ohara and Kalayeh teach further comprising: determining that the tile shift corresponds to a positive value; and in response to determining that the tile shift correspond to the positive value, shifting the right tile towards a downward direction such that the right tile aligns with the left tile (Loewke, pages 2-5, Figs. 2-4).

To claim 16, Loewke, Ohara and Kalayeh teach claim 1.
Loewke, Ohara and Kalayeh teach wherein the spatial relationship comprises a corresponding tile overlap and tile shift, and wherein for a top-bottom tile image pair of the pairs of adjacent greyscale tile images: (i) a tile overlap is derived for overlap along a y-axis between a top tile of the top-bottom tile image pair and a bottom tile of the top-bottom tile image pair; and (ii) a tile shift is derived for shift along an x-axis between the top tile and the bottom tile (Loewke, pages 2-3 section 2.2, state vector of mosaicking with displacements along X and Y axes).

To claim 17, Loewke, Ohara and Kalayeh teach claim 16.
Loewke, Ohara and Kalayeh teach further comprising: determining that the tile shift corresponds to a positive value; and in response to determining that the tile shift corresponds to the positive value, shifting the top tile towards a right direction such that the top tile aligns with the bottom tile (Loewke, pages 2-5, Figs. 2-4).

To claim 18, Loewke, Ohara and Kalayeh teach claim 1.
Loewke, Ohara and Kalayeh teach further comprising performing a region of interest identification (Loewke, page 3 left column, template matching requires region of interest identification; Kalayeh, Figs. 3-4, paragraph 0070).



Claims 3-6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewke et al. (“Deformable Image Mosaicing for Optical Biopsy”) in view of Ohara (JP2012242613), Kalayeh (US2010/0014780) and Brown (“A Survey of Image Registration Techniques”).
To claim 3, Loewke, Ohara and Kalayeh teach claim 2.
Despite of obviousness, Loewke, Ohara and Kalayeh do not expressly disclose wherein the candidate spatial relationships between the first and second low resolution subsampled images are derived by determining locations of peaks in a NCC domain in the first and second low resolution subsampled images.
Brown teach wherein the candidate spatial relationships between the first and second low resolution subsampled images are derived by determining locations of peaks in a NCC domain in the first and second low resolution subsampled images (pages 342-344, 366-367, for cross-correlation or the sum of the absolute differences the transformation is found at the peak value, wherein the peak value determines the best control point match for point-mapping), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Loewke, Ohara and Kalayeh, in order to further matching implementation.

To claim 4, Loewke, Ohara, Kalayeh and Brown teach claim 3.
Loewke, Ohara, Kalayeh and Brown teach wherein the candidate spatial relationships are retained whose peak locations meet a predefined NCC threshold (page 344, similarity measures is accumulated until the threshold is exceeded).

To claim 5, Loewke, Ohara and Kalayeh teach claim 2.
Loewke, Ohara, Kalayeh and Brown teach wherein the candidate spatial relationships are refined by determining updated locations of each peak in a NCC domain in the first and second low resolution subsampled images, wherein the updating of the locations of each peak is performed by processing pairs of sequentially finer resolution subsampled images, each pair of sequentially finer resolution subsampled images corresponding to the overlapping region of the adjacent greyscale tile image pair (as explained in responses to claims 2 and 3 above, Brown, pages 351, 361).

To claim 6, Loewke, Ohara, Kalayeh and Brown teach claim 5.
Loewke, Ohara, Kalayeh and Brown teach wherein each pair of sequentially finer resolution subsampled images comprises a predetermined reduction in a down sampling factor as compared with an immediately lower resolution subsampled image until a down sampling factor of 1 is reached (subsampling between adjacent levels may be less than a factor of two is well-known in the art, which makes down sampling factor of 1 an obvious modification to one of ordinary skill in the art, hence Official Notice is taken).

To claim 20, Loewke, Ohara and Kalayeh teach claim 19.
Loewke, Ohara, Kalayeh and Brown teach wherein the spatial relationship for each pair of the adjacent tile images is determined by: (i) computing candidate spatial relationships between prospective matching regions in first and second low resolution subsampled images, the first and second low resolution subsampled images derived from an overlapping region of an adjacent tile image pair; (ii) refining the candidate spatial relationships in sequentially finer resolution subsampled images; and (iii) selecting the refined candidate spatial relationship having a highest NCC score in the overlapping region of the adjacent tile image pair at an original resolution as a determined spatial relationship (as explained in response to claims 2-3 above).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewke et al. (“Deformable Image Mosaicing for Optical Biopsy”) in view of Ohara (JP2012242613), Kalayeh (US2010/0014780) and Szeliski (“Image Alignment and Stitching: A Tutorial”).
To claim 7, Loewke, Ohara and Kalayeh teach claim 2.
Szeliski teach image alignment and stitching comprising normalized cross-correlation scoring for similarity matching and alignment with hierarchical techniques in multi-resolution registration framework (page 24-25), wherein the higher image resolution of the additional pair of subsampled images is twice the low image resolution of the first and second low resolution subsampled images (pages 45, 82, sequentially finer resolution subsampled images has multi-resolutions, wherein subsampling between adjacent levels may be less than or equal to a factor of two), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Loewke, Ohara and Kalayeh, in order to further resolution implementation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 24, 2022